Dowling, J.:
The respondent was admitted to practice as an attorney and counselor at law in the State of New York in December, 1912. On September 15,1920, as attorney for one Carpentiere, he wrote a letter to one Malian threatening criminal proceedings unless a debt due his client amounting to $300 was paid, the ground assigned for such contemplated criminal action being the removal of certain property which had been sold by his client to Malian and for which the latter had not yet paid. The respondent believed that he was within his rights in sending the letter in question and, as a matter .of fact, before these charges .were made against him, had brought the matter, on behalf of his client, to the attention of a city magistrate who held there was not sufficient evidence to hold Mahan. He admits in his' answer herein that he is now convinced that he never should have written the letter in question and expresses regret therefor and disavows any intention to have acted unethically.
Under the circumstances the respondent will be censured for the sending of this letter and, as no damage was done to its recipient, and no improper motive is disclosed, the proceeding will be dismissed.
Laughlin, Smith, Merrell and Greenbaum, JJ., concur.
Proceeding dismissed. Settle order on notice.